HEALY, Circuit Judge
(concurring).
The record discloses that on August 12, 1935, some two weeks after the sale to Bernstein, Sterling transferred the sum of $10,000 to the Lion Petroleum Corporation on account of the sale of the Bernstein per cents. The transfer was made from the Huntington Investment Company, one of Sterling’s numerous corporations. While the transaction may have been at the expense of parties interested in the Huntington Investment Company, there is no evidence to that effect, and no complaint is being made on that score.
It thus appears, without contradiction, that the Lion Petroleum Corporation actually received the full amount required by the permit to be paid for the Bernstein per cents. This being true, the questionable character of - Bernstein’s conduct becomes immaterial. However, there is no occasion for this court’s undertaking to rationalize his behavior. He knew the requirements of the permit; and he had no reason to believe that the $4,000 rebate which he received would come from any source other than the general jackpot into which his $10,000 check went. So far as he was concerned, he manifested an entire willingness to participate in a fictitious transaction calculated to deceive.
Since the corporation ultimately received the amount required to be paid for Bernstein’s per cents., I concur in the conclusion of the majority that the title acquired by Bernstein was valid, and that he is entitled to participate as an owner of the per cents.